.




                                             The Attorney          General of Texas
                                                              December 20, 1982

    MARK WHITE
    Attorney General

                                            Honorable Robert E. Bell.              Opinion No. ~~-521
    Supreme   Court Building
                                            Criminal District Attorney
    P. 0. Box 12546
    Austin, TX. 76711. 2546                 Jackson County Courthouse              lb?: Whether appointee to
    512/475G!501                            Edna, Texas   77957                    office of District Judge of
    Telex    9101674-1367                                                          267th Judicial District serves
    Telecopier     5121475-0266                                                    from November 2, 1982 to
                                                                                   January 1, 1983
    1607 Main Sl., Suite 1400
    Dallas.   TX. 75201-4709                Dear Mr. Bell:
    2141742.6944
                                                 In 1981 the Texas legislature created the 267th Judicial
    4624 Alberta       Ave., Suite    160
                                            District. V.T.C.S. art. 199a. 93.093; Acts 1981, 67th Leg., ch. 25,
    El Paso, TX.       79905.2793           61, at 51. Governor Clements then appointed an individual to the
    9151533-3464                            office of district judge in this district. -See V.T.C.S. art. 199a,
                                            666.001, 2.005.
    1220 Dallas Ave., Suite 202
    Houston,     TX. 77002-6966
                                                 You advise that at the May 1, 1982 primary election, the
    7131650.0666                            Clements' appointee failed in his attempt to become the Democratic
                                            candidate for district judge in this district. The winner of the
                                            primary election ran unopposed in the November 2, 1982 general
    606 Broadway,         Suite 312         election. You ask:
    Lubbock.     TX.    79401-3479
    6061747-5236
                                                        1. Who is entitled to the office of Judge of
                                                     the 267th Judicial District Court during the
    4309 N. Tenth. Suite B                           "interim" period between:
    McAllen,     TX. 76501-1665
    5121662-4547
                                                        (a) the certification of the official canvas
                                                        of the returns of the general election which
    200 Main Plaza. Suite 400                           was held on November 2; and
    San Antonio.  TX. 76205.2797
    512/225-4191
                                                        (b) the swearing and qualifying of the winner
                                                        of the four year term on January 1, 1983?
    An Equal      Opportunity/
    Affirmative     Action     Employer                 2. Is the Democratic candidate to take the
                                                     oath, assuming that he is elected, and be
                                                     qualified upon receipt of his certification of
                                                     election, or must he wait until January 1, 1983 to
                                                     take office?

                                                Section 2.005 of article 199a provides that:




                                                                    p. 1888
Honorable Robert E. Bell - Page 2 (~g+521)




            The district judge of each new district created
         by this Act shall be appointed by the governor in
         the manner prescribed by the constitution and laws
         of the State of Texas and shall serve in such
         capacity until the next        succeeding general
         election and until his successor has been duly
         elected and has qualified.... (Emphasis added).

     Section 6.001 of article 199a provides in part:

            When a judicial district is created by this Act
         or by amendment to this Act, the Governor shall
         appoint a qualified person to the office of
         district judge, who shall serve until the next
         succeeding general election and        until his
         successor is elected and has qualified....
         (Emphasis added).

     Neither section 2.005 nor section 6.001 indicates when the
"successor" who is elected to a regular term of office at the November
eeneral election becomes "aualified" to hold office. It is settled.
however, that statutes dealing with the same subject are to be read
together. Calvert V. Fort Worth National Bank, 356 S.W.2d 918 (Tex.
1962). Article 17, V.T.C.S., provides:

             The regular terms of office for all elective
         state, district, county and precinct offices of
         the   State of Texas, excepting the offices of
         Governor, Lieutenant Governor, State Senator, and
         State Representative, shall begin on the first day
         of January next following the general election at
         which said respective offices are regularly
         filled, and those-who are elected to regular terms
         shall qualify and assume the duties of their
         respective offices e
         following their election, or as soon thereafter as
         possible. Persons elected to unexpired terms in
         the various state, district, county and precinct
         offices shall be entitled to qualify and assume
         the duties of their respective offices immediately
         upon receiving a certificate of election, which
         certificate shall be issued immediately following
         the official canvass of the results of the
         election at which they were elected, and they
         shall take office as soen thereafter as possible.
         (Emphasis added).

     Article 17 clearly provides that only those persons elected to
unexpired terms qualify for and assume the duties of their offices
immediately upon receiving a certificate of election. Those elected




                                p. 1889
Honorable Robert E. Bell - Page 3   (MW-521)




to regular terms qualify for office "on the first day of January
following their election, or as soon thereafter as possible." Since
the Democratic candidate for district judge of the 267th Judicial
District was elected to this office on November 2, he falls in the
latter category.

     Therefore, the answer to your questions is that the governor's
appointee is entitled to serve as district judge of the 267th Judicial
District until his successor "is elected and has qualified," which
will be on January 1, 1983 "or as soon thereafter as possible." -See
Ex parte Sanders, 215 S.W.2d 325 (Tex. 1948).

                              SUMMARY

             The present appointee to the office of district
          judge of the 267th Judicial District is entitled
          to hold office until his successor "has been duly
          elected and qualified," article 199a. sections
          6.001, 2.005, V.T.C.S., which will be "on the
          first day of January following [his] election, or
          as soon thereafter as possible." V.T.C.S. art.
          17.




                                        MARK      WHITE
                                        Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Jon Bible
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Patricia Hinojosa
Jim Moellinger
Stan Reid
Bruce Youngblood




                              p. 1890